Citation Nr: 1221442	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-34 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar disc disease, status post surgery with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to September 1962. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a August 2007 rating decision of the Los Angeles, California, in which the RO denied reopening a claim of entitlement to service connection for lumbar disc disease, status post surgery with radiculopathy.

In an October 2008 statement of the case, the RO reopened the claim of entitlement to service connection for lumbar disc disease, status post surgery with radiculopathy.  The Board, however, must independently determine whether new and material evidence has been received to reopen the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits).  The proper issue on appeal, therefore, is whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar disc disease, status post surgery with radiculopathy.  


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO denied entitlement to service connection for lumbar disc disease, status post surgery with radiculopathy, on the basis that the disorder was not incurred in active service.  In the absence of a timely perfected appeal, that decision is final.
 
2.  The evidence submitted since the January 2006 rating decision, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for lumbar disc disease, status post surgery with radiculopathy, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The January 2006 rating decision is final.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for lumbar disc disease, status post surgery with radiculopathy.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in May 2007 of the information and evidence needed to substantiate and complete a claim that had been previously denied, and of the information and evidence needed to substantiate and complete an original claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  It provided him notice of the basis for the 2007 denial of service connection for lumbar disc disease, status post surgery with radiculopathy, and told the appellant that he needed to submit new and material evidence that related to that basis.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA provided information addressing how disability evaluations and effective dates are assigned in the May 2007 correspondence.  

The Veteran and his representative were aware of the need for medical nexus evidence as demonstrated by his criticism of the medical nexus opinion in a December 2005 VA examination report.  See hearing transcript, pages 2-3.  The May 2007 correspondence and the October 2008 statement of the case informed the Veteran of the need to submit medical nexus evidence.  Therefore, the appellant is not prejudiced by adjudicating the claim now.  Bernard v. Brown, 4 Vet. App. 384 (1993).

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained VA treatment records dated from February 2006 to June 2007.

The Veteran testified that he had received treatment at the Bellflower Medical Center in 1982 and at employee health facilities located at Northrop Grumman plants.  Hearing transcript, pages 6, 13.  He also stated that he had filed a Workers' Compensation claim in 1984 regarding his back disorder.  Id. at 14.  These records are not Federal Government records.  The Veteran submitted VA lumbar spine radiographic studies dated in 2008.  Therefore, he received VA treatment for his lumbar disorder in 2008.  Neither the Veteran, his spouse, nor his representative has alleged that any of these records, to include VA treatment records subsequent to June 2007, contain medical evidence linking any current back disorder to service.  Thus, there is no indication that these records contain the relevant evidence necessary to reopen his claim - medical nexus evidence - and a remand to obtain these records is unnecessary.  

Despite exhaustive efforts to locate them, the Veteran's service treatment records have not been located and they are presumably missing.  There are no Office of the Surgeon General reports either.  The RO advised the appellant of the missing service treatment records in a July 2005 correspondence during his prior claim.  VA has a heightened duty to assist the appellant in developing his claim since the records may have been lost or destroyed by fire.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran was not provided with a VA examination with regard to his claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2011), providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); but cf. Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  The Board finds that the appellant did not present new and material evidence on the one unestablished fact, evidence of in-service incurrence of the lumbar disorder, in this claim; therefore, a VA examination was not appropriate.  

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.  

Governing Law and Regulation
 
A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.
 
VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).
 
New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.   Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.
 
Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The Veteran's claim of entitlement for service connection for the lumbar disorder was originally denied in January 2006.  The evidence of record at that time consisted of VA and private treatment records, an in-service memorandum regarding the physical condition of the appellant, and service discharge records.  VA treatment records from 1984 show that the claimant reported that his back pain began, at the earliest, in 1983 and that he underwent lumbar surgery in 1984.  Private treatment records reflect that he had additional lumbar surgeries in 1990 and 2000.  The June 1960 in-service memorandum reflects that the Veteran was assigned temporary physical profile for approximately a week due to a lumbosacral strain.  Service discharge records show that the appellant was medically discharged due to a gastrointestinal disorder.  The RO notified the claimant of the January 2006 rating decision and provided him with his appellate rights.  He did not appeal that denial.  Hence, the rating decision is final.  38 U..S.C.A. § 7105.

For evidence to be new and material, it must establish that a lumbar disorder was incurred in active service.  Since the January 2006 rating decision, the evidence associated with the claims file are the Veteran's arguments and testimony, the representative's argument, and the spouse's testimony as to why his claim should be reopened and granted; VA treatment records; and a duplicate copy of the June 1960 in-service memorandum.  

The duplicate copy of the June 1960 in-service memorandum was previously submitted to agency decision makers.  Therefore, it is not new evidence.

The VA treatment records show that the appellant still has a lumbar disorder.  These records do not, however, reveal that the lumbar disorder was caused by service.  

The Veteran's allegations that his lumbar disorder was incurred in service were part of the record at the time of the 2006 decision, as his application for service connection included consideration of in-service incurrence.  Thus, his current statements are not new and material evidence.  To the extent however that the details in the appellant's allegations are new, his current statements and testimony still cannot constitute new and material evidence because his statements and testimony are lay assertions of medical causation.  In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the United States Court of Appeals for Veterans Claims (the Court) specifically noted that "[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108."  

The Veteran and his spouse's testimony about his symptomatology and history of treatment, while new, is not material evidence because they have not - and cannot - provided medical nexus evidence.  Id.

As to the representative's challenge of the adequacy of the December 2005 VA medical opinion, this assertion, while new, is not material.  The representative has not presented - and he is not competent to present - medical nexus evidence.  Id.

Hence, none of the evidence associated with the claims file since the January 2006 rating decision is new and material.

Because appellant has not fulfilled her threshold burden of submitting new and material evidence to reopen her claim, the benefit of the doubt doctrine cannot be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 

The claim to reopen is denied. 


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for lumbar disc disease, status post surgery with radiculopathy.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


